DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final action in reply to the application 16454032 communications filed on 02/28/2022.
Claims 1-6 are withdrawn
Claims 7, 10, 14 and 17 are currently amended
Claims 7 – 20 are examined and pending

Response to Arguments
Response to 101
The examiner states that the applicant’s arguments are not persuasive. The examiner states that the claims are directed to an abstract idea looking beyond the abstract idea the examiner states that the claims are not directed to a practical application. Claim 7 does not have any additional elements, and claim 14 states of publisher computers, lead computers, advertiser computer and computer server (also recited in the dependent claims) they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The examiner does not find the applicants arguments persuasive and maintains the rejection.

Response to 103.
The examiner states that the arguments are moot based upon a new grounds of rejection necessitated by the amendments
 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of receiving an offer and terms, which would include displaying terms such as a balance of clicks being offered (as claimed), for example, in a contract or written agreement between the advertiser and publisher(s) (displaying on paper) and establishment of a deadline, an acceptance of the offer, and tracking/accounting associated with the offer and acceptance of the offer between the parties of which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 7, representative of claim 14, includes the following limitations:
 receiving from an advertiser an offer for a quantity of desired clicks; 
displaying to a plurality of publishers a balance of clicks being offered by said advertiser equal to said quantity of desired clicks less a total of reserved clicks and a total of delivered clicks; 
receiving from a first publisher of push marketing messages including email and text messages a first acceptance of said offer for a quantity of clicks to be delivered; 
adding said quantity of clicks to be delivered by said first publisher through push marketing messages to said total of reserved clicks and updating said balance of clicks being offered; 
establishing a first delivery window deadline for said first publisher; 
counting a quantity of clicks actually delivered by said first publisher prior to the first delivery window deadline; and 
after the first delivery window deadline, adding the quantity of clicks actually delivered by said first publisher through push messages to the total of delivered clicks, subtracting the quantity of clicks to be delivered by said first publisher from the total of reserved clicks, and updating said balance of clicks being offered.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Claim 7
This judicial exception is not integrated into a practical application.  In particular, the claim does not recite any additional elements.  As such, there is nothing recited that can be considered a practical application.

Claim 14
 a computer server coupled via the internet to an advertiser computer, 
a plurality of publisher computers, and 
a plurality of lead computers;  
computer server
Regarding the plurality of publisher computers, lead computers, advertiser computer and computer server (also recited in the dependent claims), they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).

Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.

As discussed with respect to step 2A prong 2 above, claim 7 does not recite an additional element.  As such, there is nothing recited that can be considered a practical application or significantly more than the judicial exception.

Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the plurality of publisher computers, lead computers and computer server amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  When considering the claim as a whole, the claim is not patent eligible.
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of a plurality of publisher computers, lead computers and computer server are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of a plurality of publisher computers, lead computers and computer server are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).

Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims 8 – 13 and 15 – 20 fail to cure this deficiency and are rejected accordingly. 

Claim 8 and 15 recites refusing a second acceptance of said offer from said first publisher , which is merely describing data and further defining the abstract idea.
Claim 9 and 16 recites receiving said quantity of clicks to be delivered by the first publisher is less than the balance of clicks being offered at the moment of said step of receiving from the first publisher the first acceptance, which is merely describing data and further defining the abstract idea.
Claim 10 and 17 recites receiving from a second publisher a second acceptance of said offer for a quantity of clicks to be delivered; adding said quantity of clicks to be delivered through push messages by said second publisher to said total of reserved clicks and updating said balance of clicks being offered; establishing a second delivery window deadline for said second publisher; counting a quantity of clicks actually delivered by said second publisher through push messages prior to the second delivery window deadline; and after the second delivery window deadline, adding the quantity of clicks actually delivered by said second publisher to the total of delivered clicks, subtracting the quantity of clicks to be delivered by said second publisher from the total of reserved clicks, and updating said balance of clicks being offered. 
Claim 11 and 18 recites a establishing said first delivery window deadline to be a time falling within the range of 24 to 72 hours following the step of receiving from the first publisher the first acceptance, which is merely describing data and further defining the abstract idea.
Claim 12 and 19 recites further comprising the step of: establishing said first delivery window deadline 48 hours following the step of receiving from the first publisher the first acceptance, which is merely describing data and further defining the abstract idea.
Claim 13 and 20 recites wherein said step of counting further includes the steps of: receiving a plurality of web page requests; counting said plurality of web page requests; and redirecting said plurality of web page requests to an internet address specified by said advertiser, which is merely describing data and further defining the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 -10, 13-17, and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over 
US PG Pubs 20190139170 – Subramanian et al. hereinafter as SUBRAMANIAN in view of US PG Pubs 20170358000 – Jain et al. hereinafter as JAIN in further view of WO2018104834 – Rathod et al. hereinafter as RATHOD 

Regarding Claim 7:
SUBRAMANIAN discloses:
 7. (Original) A marketing method comprising the steps of: 
receiving from an advertiser(para. 00170, 0174) an offer for a quantity of desired clicks(expected clicks, para. 00170, 174, quantity,  0195); 
displaying to a plurality of publishers(publishers, para. 0092) a balance of clicks being offered by said advertiser equal to said quantity of desired clicks less a total of reserved clicks and a total of delivered clicks;(total, para. 0020)
receiving from a first publisher a first acceptance of said offer for a quantity of clicks to be delivered; (publisher, buyer, para. 0129)
adding said quantity of clicks to be delivered by said first publisher to said total of reserved clicks and updating said balance of clicks being offered; (deliver pace, Fig. 44 and para. 207, wherein clicks in campaign are monitored impressions, clicks and actions delivered vs what the published is expected to deliver, and para. 208 and 209)
establishing a first delivery window deadline for said first publisher; (period, para. 125 )
counting a quantity of clicks actually delivered by said first publisher prior to the first delivery window deadline; and (spend vs delivery where in quantity of clicks is budget spent ~ cost of click, Fig. 44 and para. 208 and 209 )
SUBRAMANIAN does not disclose, However JAIN teaches: 
after the first delivery window deadline, adding the quantity of clicks actually delivered by said first publisher to the total of delivered clicks(total para. 0022), subtracting the quantity of clicks to be delivered by said first publisher from the total of reserved clicks, and updating(update para. 0032) said balance of clicks being offered.  (Difference between actual budget spend and expected budget spend during a time period wherein the budget spent corresponds to the cost per click within the budget, para. 0056)
It would be obvious to one of ordinary skill in the art to combine SUBRAMANIAN’s method of an advertisement campaign to prevent over or under spending with JAIN’s method of determining delivery window to determine amount of clicks and update clicks in addition that publishers also include display advertisements as this would allow SUBRAMANIAN to adapt to changing markets and full fill the marketers changing desires and requirements (JAIN - para. 0004)

SUBRAMANIAN / JAIN does not disclose, However RATHOD teaches:
a first publisher of push marketing messages including email and text messages ( publisher, push notifications, page 328)
publisher through push marketing messages ( publisher, push notifications, page 328)
first publisher through push messages( publisher, push notifications, page 328)
It would be obvious to one of ordinary skill in the art to combine SUBRAMANIAN / JAIN’s method of an advertisement campaign to prevent over or under spending with RATHOD’s method of a publishers with push marketing messages as this would allow SUBRAMANIAN to provide more relevance content   (RATHOD – page 376)

Regarding Claim 8:
SUBRAMANIAN / JAIN / RATHOD discloses of claim 7
SUBRAMANIAN discloses:
refusing a second acceptance of said offer from said first publisher.(minimal acceptable level, if bellows this level, refuse the publisher, para. 0159)

Regarding Claim 9:
SUBRAMANIAN / JAIN / RATHOD discloses of claim 7
SUBRAMANIAN discloses:
said quantity of clicks to be delivered by the first publisher is less than the balance of clicks being offered at the moment of said step of receiving from the first publisher the first acceptance.(fig. 46 wherein the balance of the budget would be less than remaining amount, thus the balance of the money remaining would be the number clicks based on cost per click)

Regarding Claim 10:
SUBRAMANIAN / JAIN / RATHOD discloses of claim 9
SUBRAMANIAN discloses:
receiving from a second publisher a second acceptance of said offer for a quantity of clicks to be delivered; (expected clicks, para. 0017);
adding said quantity of clicks to be delivered by said second publisher to said total of reserved clicks and updating said balance of clicks being offered; (total, para. 0020)
establishing a second delivery window deadline for said second publisher; (publisher, buyer, para. 0129)
counting a quantity of clicks actually delivered by said second publisher prior to the second delivery window deadline; (spend vs delivery where in quantity of clicks is budget spent ~ cost of click, Fig. 44 and para. 208 and 209 )
SUBRAMANIAN does not disclose, However JAIN teaches:
after the second delivery window deadline, adding the quantity of clicks actually delivered by said second publisher to the total of delivered clicks(total para. 0022), subtracting the quantity of clicks to be delivered by said second publisher from the total of reserved clicks, and updating(update para. 0032) said balance of clicks being offered.  (Difference between actual budget spend and expected budget spend during a time period wherein the budget spent corresponds to the cost per click within the budget, para. 0056)

It would be obvious to one of ordinary skill in the art to combine SUBRAMANIAN’s method of an advertisement campaign to prevent over or under spending with JAIN’s method of determining delivery window to determine amount of clicks and update clicks in addition that publishers also include display advertisements as well as delivery advertisements through e-mail communication and text messages through social media apps that include text as this would allow SUBRAMANIAN to adapt to changing markets and full fill the marketers changing desires and requirements (JAIN - para. 0004)

SUBRAMANIAN / JAIN does not disclose, However RATHOD teaches:
delivered through push marketing messages ( publisher, push notifications, page 328)
second publisher through push messages ( publisher, push notifications, page 328)
It would be obvious to one of ordinary skill in the art to combine SUBRAMANIAN / JAIN’s method of an advertisement campaign to prevent over or under spending with RATHOD’s method of a publishers with push marketing messages as this would allow SUBRAMANIAN to provide more relevance content   (RATHOD – page 376)

Regarding Claim 13:
SUBRAMANIAN / JAIN / RATHOD discloses of claim 7
SUBRAMANIAN discloses:
wherein said step of counting further includes the steps of: receiving a plurality of web page requests; (request, para. 0172)
counting said plurality of web page requests;(budget, para. 0195) and 
redirecting said plurality of web page requests to an internet address specified by said advertiser.(redirect para. 0101)

Regarding Claim 14:
SUBRAMANIAN discloses:
 7. (Original) A marketing system comprising: 
a computer server coupled vial the internet to an advertiser computer, a plurality of publisher computers and a plurality of lead computers;(fig. 36 and para. 0141)
said computer server adapted to receive form said advertiser(para. 00170, 0174) computer an offer for a quantity of desired clicks (expected clicks, para. 00170, 174, quantity,  0195); 
said computer server adapter to selectively post to said plurality of publisher computer(publishers, para. 0092) an offer for  a balance of clicks equal to said quantity of desired clicks less a total of reserved clicks and a total of delivered(total, para. 0020)
said computer server adapted to receive from a first of said plurality of publisher computers a first acceptance of said offer for a quantity of clicks to be delivered by a first publisher; (publisher, buyer, para. 0129)
said computer server adapted to add said quantity of clicks to be delivered by said first publisher to said total of reserved clicks and update and post said balance of clicks being offered; (deliver pace, Fig. 44 and para. 207, wherein clicks in campaign are monitored impressions, clicks and actions delivered vs what the published is expected to deliver, and para. 208 and 209)
said computer server adapted to establish a first delivery window deadline for said first publisher; (period, para. 125 )
said computer server adapted to count a quantity of clicks actually delivered by said first publisher prior to the first delivery window deadline; and (spend vs delivery where in quantity of clicks is budget spent ~ cost of click, Fig. 44 and para. 208 and 209 )
SUBRAMANIAN does not disclose, However JAIN teaches:
said computer server adapted to after the first delivery window deadline, adding the quantity of clicks actually delivered by said first publisher to the total of delivered clicks(total para. 0022), subtracting the quantity of clicks to be delivered by said first publisher from the total of reserved clicks, and updating(update para. 0032) said balance of clicks being offered.  (Difference between actual budget spend and expected budget spend during a time period wherein the budget spent corresponds to the cost per click within the budget, para. 0056)
It would be obvious to one of ordinary skill in the art to combine SUBRAMANIAN’s method of an advertisement campaign to prevent over or under spending with JAIN’s method of determining delivery window to determine amount of clicks and update clicks in addition that publishers also include display advertisements as this would allow SUBRAMANIAN to adapt to changing markets and full fill the marketers changing desires and requirements (JAIN - para. 0004)

SUBRAMANIAN / JAIN  does not disclose, However RATHOD teaches:
plurality of publisher of push marketing messages including email and text messages ( publisher, push notifications, page 328)
first publisher through push marketing messages ( publisher, push notifications, page 328)
first publisher through push messages ( publisher, push notifications, page 328)
It would be obvious to one of ordinary skill in the art to combine SUBRAMANIAN / JAIN’s method of an advertisement campaign to prevent over or under spending with RATHOD’s method of a publishers with push marketing messages as this would allow SUBRAMANIAN to provide more relevance content   (RATHOD – page 376)

Regarding Claim 15:
SUBRAMANIAN / JAIN / RATHOD discloses of claim 14
SUBRAMANIAN discloses:
said computer server is adapted to refuse a second acceptance of said offer from said first publisher.(minimal acceptable level, if bellows this level, refuse the publisher, para. 0159)

Regarding Claim 16:
SUBRAMANIAN / JAIN / RATHOD discloses of claim 14
SUBRAMANIAN discloses:
said quantity of clicks to be delivered by the first publisher is less than the balance of clicks being offered at the moment of said step of receiving from the first publisher the first acceptance.(fig. 46 wherein the balance of the budget would be less than remaining amount, thus the balance of the money remaining would be the number clicks based on cost per click)

Regarding Claim 17:
SUBRAMANIAN / JAIN / RATHOD discloses of claim 16
SUBRAMANIAN discloses:
said computer server is adapted to receive from a second publisher a second acceptance of said offer for a quantity of clicks to be delivered; (expected clicks, para. 0017);
said computer server is adapted to add said quantity of clicks to be delivered by said second publisher to said total of reserved clicks and updating said balance of clicks being offered; (total, para. 0020)
said computer server is adapted to establish a second delivery window deadline for said second publisher; (publisher, buyer, para. 0129)
said computer server is adapted to count a quantity of clicks actually delivered by said second publisher prior to the second delivery window deadline; (spend vs delivery where in quantity of clicks is budget spent ~ cost of click, Fig. 44 and para. 208 and 209 )
SUBRAMANIAN does not disclose, However Jain teaches:
after the second delivery window deadline, adding the quantity of clicks actually delivered by said second publisher to the total of delivered clicks(total para. 0022), subtracting the quantity of clicks to be delivered by said second publisher from the total of reserved clicks, and updating(update para. 0032) said balance of clicks being offered.  (Difference between actual budget spend and expected budget spend during a time period wherein the budget spent corresponds to the cost per click within the budget, para. 0056)

It would be obvious to one of ordinary skill in the art to combine SUBRAMANIAN’s method of an advertisement campaign to prevent over or under spending with JAIN’s method of determining delivery window to determine amount of clicks and update clicks in addition that publishers also include display advertisements as this would allow SUBRAMANIAN to adapt to changing markets and full fill the marketers changing desires and requirements (JAIN - para. 0004)

SUBRAMANIAN / JAIN does not disclose, However RATHOD teaches:

delivered through push marketing messages(e-mail and electronic content through social media apps that include text, para. 0024, 0025)

It would be obvious to one of ordinary skill in the art to combine SUBRAMANIAN / JAIN’s  method of an advertisement campaign to prevent over or under spending with RATHOD’s method of a publishers with push marketing messages as this would allow SUBRAMANIAN to provide more relevance content   (RATHOD – page 376)


Regarding Claim 20:
SUBRAMANIAN / JAIN / RATHOD discloses of claim 14
SUBRAMANIAN discloses:
wherein said computer server is adapted to receive a plurality of web page requests; (request, para. 0172)
said computer server is adapted to count said plurality of web page requests;(budget, para. 0195) and 
said computer server is adapted to redirect said plurality of web page requests to an internet address specified by said advertiser.(redirect para. 0101)

 
Claims 11, 12, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over 
US PG Pubs 20190139170 – Subramanian et al. hereinafter as SUBRAMANIAN in view of US PG Pubs 20170358000 – Jain et al. hereinafter as JAIN in further view of WO2018104834 – Rathod et al. hereinafter as RATHOD  in further view of US PG Pub 20160294765 – Mayala et al. hereinafter as MAYALA

Regarding Claim 11:
SUBRAMANIAN / JAIN / RATHOD disclose of claim 7:
SUBRAMANIAN / JAIN does not disclose the following, however MAYALA teaches:
establishing said first delivery window deadline to be a time falling within the range of 24 to 72 hours following the step of receiving from the first publisher the first acceptance. (customized the delivery schedule or wait a predetermined period of time, para. 0105)
It would be obvious to one of ordinary skill in the art at the time of the invention to modify SUBRAMANIAN / JAIN / RATHOD’s method of a campaign to include campaign delivery to utilize MAYALA’s method of including a delivery range of a predetermined time for SUBRAMANIAN to adapt and optimize delivery of content (MAYALA - para. 0021)

Regarding Claim 12:
SUBRAMANIAN / JAIN / RATHOD disclose of claim 11:
SUBRAMANIAN / JAIN / RATHOD does not disclose the following however MAYALA teaches:
establishing said first delivery window deadline 48 hours following the step of receiving from the first publisher the first acceptance. (trigger path decisions for determining delivery. Para. 0105)
It would be obvious to one of ordinary skill in the art at the time of the invention to modify SUBRAMANIAN / JAIN / RATHOD’s method of a campaign to include campaign delivery to utilize MAYALA’s method of including a delivery range of a predetermined time of 48 hours e for SUBRAMANIAN to adapt and optimize delivery of content (MAYALA - para. 0021)


Regarding Claim 18:
SUBRAMANIAN / JAIN / RATHOD disclose of claim 14:
SUBRAMANIAN / JAIN / RATHOD does not disclose the following however MAYALA teaches:
said computer server is adapted to establish said first delivery window deadline to be a time falling within the range of 24 to 72 hours following the reception from the first publisher computer of the first acceptance. (customized the delivery sechedule or wait a predetermined period of time, para. 0105)
It would be obvious to one of ordinary skill in the art at the time of the invention to modify SUBRAMANIAN / JAIN / RATHOD’s method of a campaign to include campaign delivery to utilize MAYALA’s method of including a delivery range of a predetermined time for SUBRAMANIAN to adapt and optimize delivery of content (MAYALA - para. 0021)

Regarding Claim 19:
SUBRAMANIAN / JAIN / RATHOD discloses of claim 18:
SUBRAMANIAN / JAIN / RATHOD does not disclose the following however MAYALA teaches:
establishing said first delivery window deadline 48 hours following the step of receiving from the first publisher the first acceptance. (trigger path decisions for determining delivery. Para. 0105)
It would be obvious to one of ordinary skill in the art at the time of the invention to modify SUBRAMANIAN / JAIN / RATHOD’s method of a campaign to include campaign delivery to utilize MAYALA’s method of including a delivery range of a predetermined time for SUBRAMANIAN to adapt and optimize delivery of content (MAYALA - para. 0021)


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        


                                                                                                                                                                                                     
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681